PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,858,372 
Issue Date: 2020 Dec 8
Application No. 16/425,193
Filed: 29 May 2019
For: AMORPHOUS SOLID FORM OF A BET PROTEIN INHIBITOR

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.78(e), filed November 12, 2020,  to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed  nonprovisional application listed on the concurrently-filed Application Data Sheet (ADS).

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with item(s) (1).

With regard to item (1), a proper benefit claim has not been submitted. The corrected ADS requests that a benefit claim be added stating that the subject application, filed May 29, 2019, is a divisional of Application No. 15/337,202, filed October 28, 2016. 37 CFR 1.78(d) states that an applicant in a nonprovisional application (including a nonprovisional application resulting from an international application or international design application), an international application designating the United States, or an international design application designating the United 

Petitioners may wish to consider filing a petition to revive the prior-filed application for copendency with the later-filed application under 37 CFR 1.137. Alternatively, a reply to the non-final Office action may be filed with the petition to revive Application No. 15/337,202.

The present petition and ADS were filed November 12, 2020, after the payment of the issue fee on November 9, 2020. 37 CFR 1.312 states, in pertinent part, that no amendment made by made as a matter of right in an application after the mailing of the notice of allowance, and that any amendment filed after the mailing of a Notice of Allowance may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue. A petition under 37 CFR 1.78 and/or an application data sheet (ADS) are considered an amendment within the meaning of 37 CFR 1.312. The petition is therefore dismissed. However, as the application issued as a patent on December 8, 2020, applicant must file the renewed petition under 37 CFR 1.78 accompanied by a request for certificate of correction (and the requisite certificate of correction fee).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

1 

Any questions concerning this matter may be directed to the undersigned Attorney Advisory at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

/RYAN D WALSH/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)